[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: REQUEST TO REVISE)
The defendant moved to revise several paragraphs of the complaint on the grounds they are repetitious, unnecessary, scandalous, or evidentiary in nature. See Connecticut Practice Book § 147. A request to revise is the appropriate procedure to expunge any such material.
But it must be kept in mind that a party has the right to state a claim as he chooses and "the line of separation between that which is merely unnecessary description and that which is essential in [fact] pleading often becomes almost a lost boundary,Shepard v. New Haven  N. Co., 45 Conn. 54, 57. Additionally, since pleadings are no longer required to be sent to the jury, the specific allegations in the complaint are not as important as they were previously.
In evaluating the request to revise, the Court must consider that the complaint should plead facts, not evidence, but that the pleader has some discretion as to the contents of the pleading.
Applying these guidelines to the request to revise, the Court sustains all of the plaintiff's objections to the defendant's request to revise on the grounds they are fact pleadings within the reasonable discretion of the pleader.
Furthermore, the Court points out that this complaint deals with allegations which are, by their very nature, scandalous. A request to revise on the basis of scandalous pleadings is inappropriate under these circumstances.
Klaczak, J. CT Page 4629